Citation Nr: 0907469	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-33 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.   


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq., attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Jackson, 
Mississippi Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for PTSD, and assigned a 
disability rating of 10 percent, effective from January 2, 
2003.  The RO also granted service connection for residuals 
of shrapnel wounds of the left calf muscles and assigned a 10 
percent disability rating.  The Veteran appealed the initial 
ratings that the RO assigned for PTSD and the left leg muscle 
injury.

In a March 2006 decision, the Board denied higher ratings for 
PTSD and the left leg disability.  The Veteran appealed the 
Boards decision on both of those issues to the United States 
Court of Appeals for Veterans Claims (Court).

The Court issued a memorandum decision in August 2008.  The 
Court affirmed the Board's March 2006 decision denying a 
higher rating for the left leg injury.  The Court set aside 
the Board's March 2006 decision denying a higher rating for 
PTSD, and remanded that issue to the Board for 
readjudication.  Thus, the issue presently before the Board 
is the claim for an initial rating higher than 10 percent for 
PTSD.

In January 2009 letter to the Board, the Veteran, through his 
representative, requested a total disability rating based on 
individual unemployability (TDIU).  That claim has not yet 
been submitted to or addressed by the RO.  The Board refers 
that issue to the RO for appropriate development and action.

The Board decides herein the issues of the appropriate 
disability ratings for PTSD during two staged periods.  The 
issue of the disability rating for PTSD in excess of the now-
assigned 30 percent evaluation for the recent and current 
period is addressed in the REMAND portion of the decision 
below, and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From January 2, 2003, to January 27, 2004, the Veteran's 
PTSD produced no more than mild occupational and social 
impairment, with little or no decrease in work efficiency and 
ability to perform occupational tasks.

2.  From January 28, 2004, the Veteran's PTSD has produced 
occupational and social impairment, with occasional decrease 
in work efficiency, but has not reduced reliability and 
productivity.


CONCLUSIONS OF LAW

1.  From January 2, 2003, to January 27, 2004, the Veteran's 
PTSD did not meet the criteria for a disability rating higher 
than 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2008).

2.  From January 28, 2004, the Veteran's PTSD has met the 
criteria for a 30 percent disability rating.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating for PTSD

The Veteran appealed the initial 10 percent rating that the 
RO assigned effective January 3, 2003, for his service-
connected PTSD.  Disability ratings are based upon the 
average impairment of earning capacity as determined by a 
schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  An evaluation of the level 
of disability present also includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  At the time of the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  As the Veteran appealed 
the initial disability rating that the RO assigned, the Board 
will consider the evidence for the entire period since 
January 2, 2003, the effective date of the grant of service 
connection, and will consider whether staged ratings are 
warranted.

The rating schedule provides for evaluating PTSD under 
38 C.F.R. § 4.130, Diagnostic Code 9411, using a General 
Rating Formula for Mental Disorders, as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
.......................... 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................. 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ........................... 50 percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)
   ..................................................... 30 percent

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication  
............................. 10 percent

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication  
................................ 0 percent

38 C.F.R. § 4.130.

Statements from the Veteran and reports from VA mental health 
professionals provide information regarding the 
manifestations and effects of the Veteran's PTSD.  The 
Veteran submitted a claim for service connection for PTSD in 
January 2003.  A VA psychiatric examination in March 2003 
resulted in a diagnosis of PTSD.  In that examination, the 
Veteran related his experiences during service in Vietnam, 
including participating in combat and being wounded in 
action.  He reported having periods of depression, 
withdrawal, and anger, that had begun about four years prior 
to the 2003 examination, and had worsened in recent months.  
He related having difficulty falling asleep and frequent 
awakening during the night.  He indicated that he was 
forgetful, and lacked energy.  He expressed feelings of 
hopelessness, but denied suicidal ideation.  He also denied 
hallucinations or paranoid thoughts.  He indicated that he 
had not received any mental health treatment.

The Veteran indicated that he had worked continuously since 
his separation from service.  He stated that for twelve years 
he had owned, and worked full time operating, a tire disposal 
business.  He reported no difficulties at work.  He indicated 
that PTSD symptoms, particularly angry outbursts, had 
interfered with his first marriage; but stated that he did 
not think that his PTSD affected him in his work or in his 
current, second marriage.

The examining psychiatrist observed that the Veteran was 
alert and oriented, with organized thought processes.  The 
examiner indicated that the Veteran appeared restless and 
fidgety, depressed in affect, somewhat slow and withdrawn, 
and not spontaneous.  He noted that the Veteran's judgment, 
memory, and concentration appeared to be good.  The examiner 
diagnosed PTSD, chronic, with depressive symptoms.  He 
commented that the Veteran's impairments in psychosocial 
functioning were only mild, and that he did not appear to 
have any occupational impairment.  He expressed that the 
prognosis for the Veteran's PTSD appeared good if the Veteran 
received treatment in the form of medication and therapy.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 70.

The Veteran had VA outpatient mental health visits in May and 
June 2003.  He declined medications for PTSD symptoms.  He 
expressed reluctance to pursue therapy, wanting to avoid an 
increase in intrusive memories.

In December 2003, the Veteran had a hearing at the RO, before 
a Decision Review Officer.  The Veteran reported that in his 
work he drove past a military base, and that seeing 
helicopters there raised thoughts of his experiences in 
Vietnam.  He stated that he was withdrawn from people, and 
did not want to discuss his Vietnam experiences with others.  
He stated that he had trouble sleeping, which he attributed 
to tingling and numbness in his leg.  He indicated that he 
did not have nightmares, but that he sometimes awakened 
suddenly, feeling startled.  He related feeling irritated by 
questions from people, and handling his irritation by walking 
away.  He stated that he felt irritable in his interactions 
with his employees.

On VA psychiatric examination in January 2004, the Veteran 
reported that his PTSD symptoms had worsened since the 
psychiatric examination in March 2003.  He reported that he 
was having flashbacks of his experiences in Vietnam.  He 
stated that his mood stayed bad all the time.  He indicated 
that he awakened suddenly every two to three hours at night.  
He stated that tingling in his leg made it difficult to fall 
asleep at night.  He related that he became angry with his 
employees.  He reported that once or twice a week he felt 
like going into the woods to get away from everything.  He 
indicated that he felt emotional and had teary spells.  He 
stated that he had angry outbursts, and that he had busted 
walls with his feet and fists.  He denied having panic 
attacks, paranoid thoughts, or hallucinations.

The Veteran reported that PTSD symptoms made him feel tired 
and depressed, and had led him to shorten his work days and 
work fewer hours than he previously had.  He reported that 
passing a military bases in the course of his work reminded 
him of his military experiences and put him in a depressed 
and irritable mood.  He stated that he communicated less with 
his wife, because he feared losing control.  He indicated 
that he was close to separating from his wife, because of 
lack of cooperation from his wife.

The examiner observed that the Veteran was tense, with a 
restricted affect.  The examiner recommended psychological 
testing.  In an April 2004 addendum, the examiner reported 
having reviewed results of a Minnesota Multiphasic 
Personality Inventory (MMPI).  The examiner found that the 
Veteran had exacerbation of depression and PTSD, but that his 
occupational impairment remained mild.  The examiner assigned 
a GAF score of 65.

VA outpatient mental health treatment notes reflect that the 
Veteran was seen in February, March, and April 2004, and that 
he was being treated with antidepressant medication.  In 
February 2004, the Veteran reported having problems with his 
temper.  In March 2004, the Veteran stated that his wife told 
him that he often fought or talked in his sleep.  In April 
2004, he reported that he was doing somewhat better, and was 
less irritable.  Notes from VA outpatient primary care in 
October 2004 reflect the Veteran's report that presently he 
was not having problems with PTSD, and was not taking his 
medication for it.

On VA psychiatric examination in June 2005, the Veteran 
reported that he was not presently in treatment for his PTSD.  
He indicated that he had PTSD symptoms daily.  He stated that 
insomnia was his main problem, and he reported that when he 
did sleep he had nightmares.  He related that during service 
he was required to wake every two hours to be on watch, and 
that after service he continued to wake every two hours.  He 
reported having a chronic depressed mood and intrusive 
thoughts about his combat experiences.  He stated that he was 
easily agitated, and that he preferred being alone.  He 
described his mood as withdrawn.  He denied suicidal 
ideation.

The Veteran reported that he had work difficulties and 
marital discord.  He stated that he was still self-employed 
in tire recycling.  He indicated that problems with employees 
had led him to give up some of his business's workload.

The examiner found that the Veteran had normal speech, 
grossly intact memory, and limited insight.  The examiner 
concluded that the Veteran had mild impairment in industrial 
and social functioning due to PTSD.  The examiner noted that 
the Veteran experienced interpersonal conflicts with 
employees, but denied missing time from work due to mental 
illness.  The examiner assigned a GAF score of 65.

In December 2005, the Veteran had a videoconference hearing 
before the undersigned Veterans Law Judge.  The Veteran 
reported that presently he was not in treatment for his PTSD.  
He related ongoing sleep disturbance, with awakening every 
three to four hours.  He reported that once every two or 
three weeks he awakened in a confused or panicked state.  He 
indicated that he continued to run his tire disposal 
business.  He stated that a lack of reliability on the part 
of his employees had led him to give up some of his 
business's work.  He indicated that such troubles with his 
employees made him constantly angry, and that the anger 
ruined his days.  He stated that in the past he had worked 
about ten hours per day, but that he had cut back to about 
five or six hours a day of work.  He indicated that he did 
not have any problem going to and performing his work.

The Veteran reported that he and his wife had been separated 
three times over the previous two years.  He stated that he 
had not engaged in violence toward his wife, although he 
sometimes became so angry that he had to walk away.  He 
attributed the marital separations to lack of cooperation 
from his wife, and to stress in both of their jobs.  He 
indicated that he had periods of moods during which he did 
not want to communicate with anyone, and that this was one of 
the problems in his marriage.

As noted above, in an August 2008 memorandum decision, the 
Court set aside the Board's March 2006 decision denying a 
higher rating for PTSD, and remanded that issue to the Board 
for readjudication.  The Court found that the Board had 
misinterpreted the criteria for a 30 percent disability 
rating for PTSD.  The Court stated that symptoms listed in 
the rating criteria were noted for guidance, and were not 
strictly required for a 30 percent rating to be assigned.  
The Court indicated that consideration of a 30 percent rating 
should emphasize the occupational effects of the PTSD, 
particularly whether the Veteran's circumstances met the 
requirements in the 30 percent rating criteria of 
"occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks."

Since the Court remanded the PTSD rating issue, the Veteran 
has submitted additional evidence to the Board.  The Veteran 
waived initial RO consideration of evidence he submitted to 
the Board in 2008 and 2009.  In a November 2008 statement, 
the Veteran wrote that he chose to be self-employed because 
he found it difficult to work with or for other people.  He 
indicated that the flexibility of self-employment allowed him 
to work despite his psychological problems.  He stated that 
he had frequent panic attacks that led him to run from a room 
in the middle of a conversation.  He related having a panic 
attack while working in 2003, and hiring others to do parts 
of the work after that.  He reported that his PTSD had 
worsened over time since 2003.  He noted ongoing sleep 
disturbances, including night sweats.  He stated that he had 
begun to experience memory lapses and suicidal thoughts.  
He indicated that his mental problems had come to make him 
unable to work or to live peacefully.

The Veteran was seen in December 2008 for VA outpatient 
psychiatric treatment.  At that time, the Veteran reported 
ongoing and increased PTSD symptoms.  He stated that he had 
nightmares, flashbacks, and intrusive thoughts.  He indicated 
that he had panic attacks twice a week.  He stated that he 
had some suicidal thoughts.  He related having problems with 
memory.  He reported that he beat on his wife when he had 
nightmares.  He indicated that he presently lived with his 
wife, but that they had been separated four times.  He stated 
that he was unable to maintain his business because of his 
mental condition, that he lost track of his business 
accounts, and that his business was almost shut down.  The 
treating psychiatrist found that the Veteran was oriented and 
cooperative, and that he appeared agitated and anxious, with 
a flat affect and depressed mood.  The psychiatrist found no 
indications of suicidal thoughts or of hallucinations.  The 
psychiatrist listed impressions of PTSD, anxiety, and 
insomnia, and assigned a GAF score of 43.

The assembled evidence indicates that from January 2, 2003, 
forward, the Veteran's PTSD has produced changing, increasing 
levels of occupational impairment.  It is therefore 
appropriate to evaluate his PTSD using staged ratings.  In 
the March 2003 VA examination of the Veteran, the Veteran 
reported that he worked full time running his own business, 
and he repeatedly stated that his PTSD symptoms did not 
affect his work.  The psychiatrist who examined him concluded 
that the Veteran's PTSD had only mild affects on his 
psychosocial functioning, and that he did not have any 
occupational impairment.  The evidence regarding most of 
2003, the initial period of service connection for the 
Veteran's PTSD, did not suggest even occasional decrease in 
work efficiency or intermittent periods of inability to 
perform occupational tasks.  Thus, the preponderance of the 
evidence is against the assignment of a rating higher than 10 
percent for that initial period.

Over time, the evidence began to show more perceptible 
effects of the Veteran's PTSD on his work.  The Veteran began 
to report difficulty in his interactions with people, 
including the employees of his small business.  He reported 
in December 2003 that he felt irritable toward them, and in 
January 2004 that he was often angry at them.  He indicated 
that in response to his emotions he sometimes wanted to, 
and sometimes did, remove himself from interaction with 
others.  He reported in January 2004 that he had reduced his 
daily work hours because of his moods.  By the time of the 
January 2004 VA psychiatric examination, the evidence 
reasonably demonstrated that the veteran's PTSD caused 
occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks.  The Board therefore 
grants a 30 percent disability rating from January 28, 2004, 
the date of that examination.

The evidence from 2004 and 2005 does not tend to show that 
Veteran's PTSD warranted a rating higher than 30 percent.  
During that period, the effects of PTSD on his occupation are 
not shown to rise to the level of reduced reliability and 
productivity.  The Veteran did report in 2005 having given up 
some of his business's accounts.  While there is evidence of 
the veteran's difficulties in interacting with his employees, 
the Veteran attributed the reduction in accounts to a lack of 
reliability on the part of his employees, and not to problems 
with his interactions with them.  The Veteran's decision 
around 2005 to reduce his business therefore is not clearly 
attributable to his PTSD.

In evidence from 2008, the Veteran reported considerably 
increased impairment from PTSD.  That evidence, however, 
contains fairly limited objective observations or findings on 
which to determine the appropriate rating for that period.  
Therefore, the Board will seek additional evidence about that 
period in a remand that follows the present decision.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  In determining whether an 
extraschedular rating is necessary, VA must compare the level 
of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for that disability.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board does not have the authority to 
assign, in the first instance, higher ratings on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an 
extraschedular rating may be warranted, the Board must refer 
the case to designated VA officials.  Bagwell v. Brown, 9 
Vet. App. 377 (1996).

During the periods that the Board addresses in this decision, 
the Veteran's occupational impairment has been addressed.  
The rating criteria for mental disorders reasonably describe 
the Veteran's disability level and symptomatology.  His 
disability picture is contemplated by the rating schedule; 
and the assigned initial rating are adequate and appropriate 
to compensate his disability.  Therefore, it is not necessary 
to refer the rating of the Veteran's PTSD to designated VA 
officials for consideration of an extraschedular rating. 

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

In cases such as this one, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements, such as claims for 
higher ratings.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
That burden has not been met in this case.


Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claims such that the notice error 
did not affect the essential fairness of the adjudication now 
on appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The Veteran was notified that his claim for service 
connection for PTSD was awarded with an effective date of 
January 2, 2003, the date of his claim, and a 10 percent 
rating was assigned.  He was provided notice how to appeal 
that decision, and he did so.  He was provided a statement of 
the case that advised him of the applicable law and criteria 
required for a higher rating, and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his substantive appeal and his RO and Board 
hearings.  Although he was not provided pre-adjudicatory 
notice that he would be assigned an effective date in 
accordance with the facts found as required by Dingess, he 
was assigned the date of the claim as an effective date, the 
earliest permitted by law.  38 U.S.C.A. § 5110(a).  Moreover, 
the record shows that the appellant was represented 
throughout the adjudication of the claim; initially by a 
Veteran's Service Organization, and later by a private 
attorney.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

With respect to the periods that the Board is presently 
addressing, VA has obtained service medical records, assisted 
the Veteran in obtaining evidence, afforded the Veteran 
mental health examinations, obtained opinions as to the 
severity of his PTSD, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the ratings for those 
periods have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on those issues at this time.


ORDER

From January 2, 2003, to January 27, 2004, a disability 
rating higher than 10 percent the Veteran's PTSD is denied.

From January 28, 2004, a 30 percent disability rating for the 
Veteran's PTSD is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.


REMAND

The Veteran's accounts in his November 2008 statement and in 
the December 2008 VA outpatient treatment visit describe 
impairment due to PTSD that appears considerably more severe 
than that which he reported in 2003 through 2005.  
The outpatient treatment notes provide limited objective 
evaluation of the more recent effects of the Veteran's PTSD.  
To assist with a well informed determination of the 
appropriate current rating, the Board will remand the case 
for a current full VA psychiatric examination, to obtain 
findings as to the current extent of the Veteran's 
occupational and social impairment due to PTSD.

Accordingly, this case is REMANDED for the following:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current effects and severity of the 
Veteran's service-connected PTSD.  The 
examiner must be provided with the 
veteran's claims file for review.  The 
examiner should provide detailed findings 
that describe the extent of the Veteran's 
occupational and social impairment due to 
PTSD.  The findings should address the 
extent of impairment in sustaining and 
reliably performing an occupation, in 
family relations, and in judgment, 
thinking, and mood.  The examiner should 
note the reported frequency or persistence 
of any panic attacks, depression, 
irritability, or acts of violence, as well 
as the extent of any impairment of sleep, 
memory, concentration, or speech.

2.  Thereafter, review the expanded record 
and readjudicate the current rating for 
the Veteran's PTSD.  The RO then should 
issue a supplemental statement of the 
case, afford the Veteran an opportunity to 
respond, and return the case to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this issue.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


